Exhibit 10.26

 

Notice of Long Term Incentive

Grant of Restricted

Stock Units and Long Term Incentive

Restricted Stock Units Award Agreement

  

American Eagle Outfitters, Inc.

77 Hot Metal Street

Pittsburgh, PA 15203

 

Participant Id

  Plan:   2005A        

Participant Name

  Product ID:    

Effective <insert grant date> (the “Grant Date”), you have been granted an award
of <insert units granted> units of restricted stock (the “RSU’s”) under the
American Eagle Outfitters, Inc. 2005 Stock Award and Incentive Plan, as amended
and restated June 16, 2009 (the “Plan”). Each RSU represents the right to
receive one share of American Eagle Outfitters, Inc. (the “Company”) Common
Stock, $0.01 par value per share, at a future point in time. This award is
subject to the terms and conditions contained in this Notice and Agreement, as
well as the terms and conditions of the Plan.

The RSU’s shall remain restricted subject to the risk of being forfeited unless
a percentage determined based on the performance goals for the performance
period of service is earned (the “RSU Target Percentage”). For purposes of
determining the vesting of the RSU’s each of the “Single-Year Performance
Periods” is the Company’s fiscal years ending <insert fiscal year end> (“Fiscal
20XX”), <insert fiscal year end> (“Fiscal 20XX”) and <insert fiscal year end>
(“Fiscal 20XX”) and the “Cumulative Performance Period” is the Company’s three
consecutive fiscal year periods ending <insert fiscal year end> (“Fiscal 20XX
Cumulative”) Performance goals for the respective performance periods shall be
based on the Company’s <insert performance metric>. The performance goal for
Fiscal 20XX is set at one level of Fiscal 20XX <insert performance metric>: the
“Fiscal 20XX Target” level at <insert performance metric>. The performance goal
for Fiscal 20XX is set at one level of Fiscal 20XX <insert performance metric>:
the “Fiscal 20XX Target” level at <insert performance goal>. The performance
goal for Fiscal 20XX is set at one level of Fiscal 20XX <insert performance
metric>: the “Fiscal 20XX Target” level at <insert performance goal>. The
cumulative performance goal for Fiscal 20XX is set at three levels of Fiscal
20XX Cumulative <insert performance metric>: the “Fiscal 20XX Cumulative
Threshold” level at <insert performance goal>; the “Fiscal 20XX Cumulative
Target” level at <insert performance goal>; and the “Fiscal 20XX Cumulative
Outstanding” level at <insert performance goal>.

The RSU Target Percentage shall be determined based on the Fiscal 20XX <insert
performance metric>, Fiscal 20XX <insert performance metric>, Fiscal 20XX
<insert performance metric> and Fiscal 20XX Cumulative <insert performance
metric> as follows:

 

  •  

If Fiscal 20XX Cumulative <insert performance metric> equals the Fiscal 20XX
Cumulative Threshold level, then the RSU Target Percentage shall be 50%; if the
Fiscal 20XX Cumulative <insert performance metric> is between the Fiscal 20XX
Cumulative Threshold level and the Fiscal 20XX Cumulative Target level, then the
RSU Target Percentage shall be interpolated between 50% and 100%; if the Fiscal
20XX Cumulative <insert performance metric> equals the Fiscal 20XX Cumulative
Target level, then the RSU Target Percentage shall be 100%; if the Fiscal 20XX
Cumulative <insert performance metric> is between the Fiscal 20XX Cumulative
Target level and the Fiscal 20XX Cumulative Outstanding level, then the RSU
Target Percentage shall be interpolated between 100% and 150%; if the Fiscal
20XX Cumulative <insert performance metric> is equal to or greater than the
Fiscal 20XX Cumulative Outstanding level, then the RSU Target Percentage shall
be 150%.

  •  

If Fiscal 20XX Cumulative <insert performance metric> is less than the Fiscal
20XX Cumulative Threshold level but Fiscal 20XX <insert performance metric>
equals the Fiscal 20XX Target level, then 20% of the RSU’s shall vest on the
date of the Compensation Committee certification in <insert fiscal year end>;
and/or

  •  

If Fiscal 20XX Cumulative <insert performance metric> is less than the Fiscal
20XX Cumulative Threshold level but Fiscal 20XX <insert performance metric>
equals the Fiscal 20XX Target level, then an additional 20% of the RSU’s shall
vest on the date of the Compensation Committee certification in <insert fiscal
year end>; and/or

  •  

If the Fiscal 20XX Cumulative <insert performance metric> is less than the
Fiscal 20XX Cumulative Threshold level but Fiscal 20XX <insert performance
metric> equals the Fiscal 20XX Target level, then an additional 20% of the RSU’s
shall vest on the date of the Compensation Committee certification in <insert
fiscal year end>.



--------------------------------------------------------------------------------

The number of Units determined by applying a percentage shall be rounded up to
the nearest whole share.

The Compensation Committee of the Company’s Board of Directors (the
“Committee”), shall determine and certify in writing the achievement of the
above performance goals after the end of the Cumulative Performance Period based
on the financial statements of the Company for <insert period ending date>. On
the date of certification such restrictions will lapse as to the RSU Target
Percentage of Shares (the “Period of Restriction”) and the balance, if any,
shall be forfeited.

As provided in the Plan and this Notice and Agreement, this award may terminate
before the restrictions lapse. For example, if your employment with the Company
ends before the date the restrictions lapse, this award will terminate and the
RSU’s awarded shall revert to the Company, except in certain cases where you
have signed a separate non-compete/non-solicitation agreement. You should refer
to paragraph 4 of this Notice and Agreement for further information concerning
how changes in employment affect termination of this award.

By signing below, you agree that this award is governed by this Notice and
Agreement, and by the terms and conditions contained in the Plan, as amended
from time to time, and incorporated into this Notice and Agreement by reference.

 

American Eagle Outfitters, Inc.     By:                 Date        
    Employee     Date



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

1. Grant of Award. The Company hereby grants to Employee as a separate incentive
in connection with his or her employment and not in lieu of any salary or other
compensation for his or her services, an award of the number of restricted stock
units (“RSU’s”) of common stock of the Company set forth on page 1 of this
Notice and Agreement, which RSU’s are granted on the Grant Date, subject to all
the terms and conditions in this Notice and Agreement and in the Company’s 2005
Stock Award and Incentive Plan, as amended and restated June 16, 2009 (the
“Plan”). Each RSU represents the right to receive one share of the Company’s
Common Stock, $0.01 par value per share, at a future point in time.

2. Rights of the Employee with Respect to the Restricted Stock Units.

a) No Shareholder Rights. The RSU’s granted pursuant to this Award do not and
shall not entitle Employee to any rights of a shareholder of Common Stock. The
rights of Employee with respect to the RSU’s shall remain forfeitable at all
times prior to the date on which such rights become vested, and the restrictions
with respect to the RSU’s lapse, in accordance with Section 3.

b) Additional Restricted Stock Units. As long as Employee holds RSU’s granted
pursuant to this Award, the Company shall credit to Employee, on each date that
the Company pays a cash dividend to holders of Common Stock generally, an
additional number of RSU’s (“Additional RSU’s” ) equal to the total number of
whole RSU’s and Additional RSU’s previously credited to Employee under this
Award multiplied by the dollar amount of the cash dividend paid per share of
Common Stock by the Company on such pay date, divided by the Fair Market Value
of a share of Common Stock on such pay date. Any fractional RSU resulting from
such calculation shall be included in the Additional RSU’s. A report showing the
number of Additional RSU’s so credited shall be sent to Employee periodically,
as determined by the Company. The Additional RSU’s so credited shall be subject
to the same terms and conditions as the RSU’s to which such Additional RSU’s
relate and the Additional RSU’s shall be forfeited in the event that the RSU’s
with respect to which such Additional RSU’s were credited are forfeited.

c) Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock shall be issued to Employee prior to the date on which the RSU’s
vest, and the restrictions with respect to the RSU’s lapse, as set forth on page
1 of this Notice and Agreement. Neither this Section 2(c) nor any action taken
pursuant to or in accordance with this Section 2(c) shall be construed to create
a trust of any kind. After any RSU’s vest as set forth on page 1 of this Notice
and Agreement, the Company shall promptly cause to be issued one share of common
stock for each RSU in book-entry form, registered in Employee’s name or in the
name of Employee’s legal representatives, beneficiaries or heirs, as the case
may be, in payment of such vested whole RSU’s and any Additional RSU’s,. The
value of any fractional RSU shall be rounded up to the nearest whole share at
the time certificates are delivered to Employee in payment of the RSU’s and any
Additional RSU’s.

3. Removal of Restrictions. Shares of Stock issued pursuant to RSU’s awarded
under the Plan shall be issued as soon as practicable after the last day of the
Period of Restriction, as set forth on page 1 of this Notice and Agreement. The
Committee, in its discretion, may accelerate the time at which any restrictions
shall lapse, and remove any restrictions; provided, however, that the Period of
Restriction on RSU’s granted to a Section 16 Person may not lapse until at least
six (6) months after the Grant Date and further subject to the restrictions in
the Plan with respect to Covered Employees. The restrictions with respect to the
RSU’s shall lapse and the RSU’s shall vest in the Employee without restriction
to the extent specified in the Plan following any Change of Control as defined
in the Plan.

After the restrictions have lapsed, the Shares shall be freely transferable by
the Employee, subject to the terms of this Notice and Agreement and the Plan.

4. Termination of Service. The RSU’s as to which restrictions have not lapsed
upon the date and time of the employee’s Termination of Service, for a reason
other than the employee’s death, Disability or Retirement, shall terminate and
thereupon revert to the Company automatically and without charge to the Company,
except (a) in certain cases following a Change of Control, (b) in case of an
involuntary termination by the Company without cause, or (c) where the Employee
has signed a separate non-compete/non-solicitation agreement, and, in each case,
subject to the discretion of the Committee. Such RSU’s shall thereafter be
available for grant under the Plan. In the event of a Termination of Service as
a result of the Employee’s death, disability or Retirement, all contractual
restrictions shall lapse and the RSU’s shall be vested in full if and to the
extent the performance goals for this Award are achieved. In the event of a
Termination of Service as a result of an involuntary termination by the Company
without cause or where the Employee has signed a separate
non-compete/non-solicitation agreement, then the RSU’s shall continue to be
eligible to be vested if and to the extent the performance goals for this Award
are achieved and subject to proration based on the number of days of Employee’s
full time employment during the three fiscal year period covered by the Award.

5. Continuous Employment Required. Subject to the provisions of paragraph 4
above, restrictions on RSU’s shall not lapse and the RSU’s vest in accordance
with any of the provisions of this Notice and Agreement unless Employee shall
have been



--------------------------------------------------------------------------------

continuously employed by the Company or by one of its Affiliates from the date
of the award until the date such restrictions are deemed to have lapsed.

6. Forfeiture of Award. Notwithstanding anything in this Notice and Agreement to
the contrary, the RSU’s represented by this Award may be forfeited in accordance
with the provisions of Section 10 of the Plan.

7. Withholding Taxes. Notwithstanding anything in this Notice and Agreement to
the contrary, no certificate representing Stock may be issued unless and until
Employee shall have delivered to the Company or its designated Affiliate, the
full amount of any federal, state or local income and other withholding taxes.
Payment of withholding taxes must be made by returning shares back to the
Company.

8. Beneficiary Designation. If permitted by the Committee, Employee may name a
beneficiary or beneficiaries to whom any vested but unpaid award shall be paid
in the event of Employee’s death. In order to be effective, a beneficiary
designation must be made by the Employee in a form and manner acceptable to the
Company. If Employee fails to make an effective beneficiary designation, or if
no such beneficiary survives Employee, then the vested but unpaid benefits
remaining at the Employee’s death shall be paid to the Employee’s estate.

9. Non-transferability of Award. Until the end of the Period of Restriction set
forth on page 1 of this Notice and Agreement, the RSU’s granted herein and the
rights and privileges conferred hereby may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (by operation of law or
otherwise) other than: (a) by will; (b) by the laws of descent and distribution;
or (c) as provided in Section 11(b) of the Plan.

10. Conditions to Issuance of Shares. The shares of stock deliverable to
Employee may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for shares of stock hereunder
prior to fulfillment of all of the following conditions: (a) The admission of
such shares to listing on all stock exchanges on which such class of stock is
then listed; (b) The completion of any registration or other qualification of
such shares under any State or Federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Committee shall, in its absolute discretion, deem necessary or
advisable; (c) The obtaining of any approval or other clearance from any State
or Federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (d) The lapse of such
reasonable period of time following the date of grant of the RSU’s as the
Committee may establish from time to time for reasons of administrative
convenience.

12. Plan Governs. This Notice and Agreement is subject to all the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Notice and Agreement and one or more provisions of the Plan,
the provisions of the Plan shall govern. Undefined capitalized terms used in
this Notice and Agreement shall have the meanings set forth in the Plan.

13. No Right to Continued Employment. Employee understands and agrees that this
Notice and Agreement does not impact in any way the right of the Company, or any
Affiliate of the Company employing Employee, to terminate the employment or
change the terms of the employment of Employee at any time for any reason
whatsoever, with or without cause. Employee understands and agrees that his or
her employment with the Company or an Affiliate is on an “at-will” basis only.

14. Addresses for Notices. Any notice to be given to the Company under the terms
of this Notice and Agreement shall be addressed to the Company, in care of
General Counsel, at American Eagle Outfitters, Inc., 77 Hot Metal Street,
Pittsburgh, PA 15203, or at such other address as the Company may hereafter
designate in writing. Any notice to be given to Employee shall be addressed to
Employee at the address set forth on page 1 of this Notice and Agreement, or at
such other address for Employee maintained on the books and records of the
Company.

15. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Notice and
Agreement.

16. Agreement Severable. In the event that any provision in this Notice and
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Notice and Agreement.